872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul Larry FRESHOUR, Plaintiff-Appellant,v.Dwight RADCLIFF, Sheriff, Defendant-Appellee.
No. 88-4014.
United States Court of Appeals, Sixth Circuit.
April 21, 1989.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and ODELL HORTON, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Paul Larry Freshour appeals the dismissal of his civil complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Freshour alleged that the defendant Sheriff of Pickaway County, Ohio, defamed him by publicly attributing obscene and threatening letters to Freshour.  The district court concluded that plaintiff failed to state a claim cognizable under 42 U.S.C. Sec. 1983 and dismissed the complaint.


4
Upon consideration, we conclude that the complaint was properly dismissed.  Plaintiff's defamation claim sounds only in state tort law and does not arise to the level of a constitutional violation cognizable under Sec. 1983.   See Paul v. Davis, 424 U.S. 693, 699-701 (1976).  Diversity jurisdiction does not exist because both parties are citizens of Ohio.  See 28 U.S.C. Sec. 1332.  Accordingly, no basis for federal jurisdiction exists.  Further, we note that this court previously has affirmed the dismissal of a similar complaint filed by plaintiff against this defendant.  Freshour v. Radcliff, No. 84-3995 (6th Cir.  Apr. 16, 1986).  Also, plaintiff alleges that a prior state court defamation lawsuit between these parties previously has been adjudicated.


5
Therefore, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Odell Horton, Chief U.S. District Judge for the Western District of Tennessee, sitting by designation